The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 25, 2014

                                      No. 04-14-00045-CR

                                     Manuel ALCOSER Jr.,
                                          Appellant
                                              v.
                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR5943
                        Honorable Lori I. Valenzuela, Judge Presiding

                                         ORDER
       On January 17, 2014, appellant filed a pro se “Motion for Leave to File Late Notice of
Appeal.” Because it appeared this court lacked jurisdiction over the appeal, we ordered appellant
to show cause no later than February 11, 2014, why this appeal should not be dismissed.
Appellant did not respond. However, on February 21, 2014, appellant filed a pro se notice of
appeal in which he references a September 27, 2012 conviction. Appellant was placed on
probation on September 27, 2012. Appellant’s notice of appeal was due to be filed October 29,
2012. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was
due on November 13, 2012. TEX. R. APP. P. 26.3.

        The district clerk’s Certificate of Notice of Appeal indicates appellant is now represented
by appointed counsel, Mr. Michael D. Robbins. Because it appears this court lacks jurisdiction
over this appeal, Mr. Robbins is hereby ORDERED to show cause in writing no later than March
10, 2014 why this appeal should not be dismissed for lack of jurisdiction.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court